ITEMID: 001-75313
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF DUDEK v. POLAND
IMPORTANCE: 4
CONCLUSION: No violation of Art. 5-3;Remainder inadmissible
JUDGES: Nicolas Bratza
TEXT: 4. The applicant was born in 1959 and lives in Hamburg, Germany.
5. On 25 July 2001 the applicant was arrested by the police. On 26 July 2001 the Katowice District Court (Sąd Rejonowy) ordered that the applicant be remanded in custody in view of the reasonable suspicion that, acting in an organised gang, he had been involved in the traffic of human beings and narcotics, had committed robberies and had derived profits from prostitution. The court considered that, given the fact that the applicant had been living in Germany, there was a real risk that he might go into hiding. In addition, it found that the case was complex as it concerned an organised criminal group and that, once released, the applicant might tamper with evidence or otherwise obstruct the proceedings.
6. The applicant appealed against the detention order. However, on 22 August 2001 the Katowice Regional Court (Sąd Okręgowy) dismissed the appeal.
7. On 18 October 2001 and 16 January 2002 the Bielsko-Biała Regional Court prolonged the applicant’s detention. The court repeated grounds given previously: the reasonable suspicion that he had committed the offences, the severity of the anticipated sentence, the complexity of the case and the risk that the applicant might go into hiding as he had no permanent residence in Poland. His appeals against both decisions were dismissed.
8. On 18 February 2002 the applicant and his accomplices were indicted before the Bielsko-Biała Regional Court.
9. On 16 April 2002, the Bielsko-Biała Regional Court again prolonged the applicant’s detention until 31 October 2002. It reiterated the grounds that had been stated in the previous decisions.
10. On 3 and 24 June 2002 the Bielsko-Biała Regional Court dismissed his applications for release reiterating the previously given grounds for detention.
11. On 29 August 2002 the Bielsko-Biała Regional Court held the first hearing. Subsequently, several hearings were held, and the court fined the witnesses who failed to appear. The applicant and his lawyer were present at those hearings.
12. Subsequently, the applicant’s detention on remand was prolonged and his applications for release dismissed.
13. On 18 June 2003 the Katowice Court of Appeal (Sąd Apelacyjny), on the application of the Bielsko-Biała Regional Court, further prolonged the applicant’s detention. The court repeated the grounds originally given and stressed the fact that the case concerned an organised criminal gang.
14. On 1 August 2003 the Bielsko-Biała Regional Court gave judgment with respect to the applicant and twelve co-accused. The applicant was convicted as charged and sentenced to four years’ imprisonment. The applicant requested a reasoned judgment to be prepared to enable him to lodge an appeal.
15. On 30 January 2004 the applicant was released from detention.
16. On 16 December 2004 the Katowice Court of Appeal partly allowed his appeal. The applicant was acquitted of the charges of being a member of an organised criminal group. The appellate court further quashed and remitted the part of the Regional Court’s judgment which concerned his conviction for helping in the illegal crossing of the Polish borders and in the trading in human beings. The court upheld the remaining part of the impugned judgment, which concerned the running by the applicant of a night club and possession of cannabis, and sentenced the applicant to one year and two months’ imprisonment.
17. The applicant submitted that due to a mistake of his lawyer, he did not lodge a cassation appeal against this judgment. The judgment is final.
18. The remaining part of the proceedings, which was remitted by the Katowice Court of Appeal, is pending.
19. The Code of Criminal Procedure of 1997, which entered into force on 1 September 1998, defines detention on remand as one of the socalled “preventive measures” (środki zapobiegawcze). The other measures are bail (poręczenie majątkowe), police supervision (dozór policji), guarantee by a responsible person (poręczenie osoby godnej zaufania), guarantee by a social entity (poręczenie społeczne), temporary ban on engaging in a given activity (zawieszenie oskarżonego w określonej działalności) and prohibition to leave the country (zakaz opuszczania kraju).
Article 249 § 1 sets out the general grounds for imposition of the preventive measures. That provision reads:
“Preventive measures may be imposed in order to ensure the proper conduct of proceedings and, exceptionally, also in order to prevent an accused’s committing another, serious offence; they may be imposed only if evidence gathered shows a significant probability that an accused has committed an offence.”
20. Article 258 lists grounds for detention on remand. It provides, in so far as relevant:
“1. Detention on remand may be imposed if:
(1) there is a reasonable risk that an accused will abscond or go into hiding, in particular when his identity cannot be established or when he has no permanent abode [in Poland];
(2) there is a justified fear that an accused will attempt to induce [witnesses or co-defendants] to give false testimony or to obstruct the proper course of proceedings by any other unlawful means;
2. If an accused has been charged with a serious offence or an offence for the commission of which he may be liable to a statutory maximum sentence of at least 8 years’ imprisonment, or if a court of first instance has sentenced him to at least 3 years’ imprisonment, the need to continue detention to ensure the proper conduct of proceedings may be based on the likelihood that a severe penalty will be imposed.”
21. The Code sets out the margin of discretion as to the continuation of a specific preventive measure. Article 257 reads, in so far as relevant:
“1. Detention on remand shall not be imposed if another preventive measure is sufficient.”
Article 259, in its relevant part, reads:
“1. If there are no special reasons to the contrary, detention on remand shall be lifted, in particular if depriving an accused of his liberty would:
(1) seriously jeopardise his life or health; or
(2) entail excessively harsh consequences for the accused or his family.”
22. The 1997 Code not only sets out maximum statutory timelimits for detention on remand but also, in Article 252 § 2, lays down that the relevant court – within those time-limits – must in each detention decision determine the exact time for which detention shall continue.
Article 263 sets out time-limits for detention. In the version applicable up to 20 July 2000 it provided:
“1. Imposing detention in the course of an investigation, the court shall determine its term for a period not exceeding 3 months.
2. If, due to the particular circumstances of the case, an investigation cannot be terminated within the term referred to in paragraph 1, the court of first instance competent to deal with the case may – if need be and on the application made by the [relevant] prosecutor – prolong detention for a period [or periods] which as a whole may not exceed 12 months.
3. The whole period of detention on remand until the date on which the first conviction at first instance is imposed may not exceed 2 years.
4. Only the Supreme Court may, on application made by the court before which the case is pending or, at the investigation stage, on application made by the Prosecutor General, prolong detention on remand for a further fixed period exceeding the periods referred to in paragraphs 2 and 3, when it is necessary in connection with a stay of the proceedings, a prolonged psychiatric observation of the accused, a prolonged preparation of an expert report, when evidence needs to be obtained in a particularly complex case or from abroad, when the accused has deliberately prolonged the proceedings, as well as on account of other significant obstacles that could not be overcome.”
On 20 July 2000 paragraph 4 was amended and since then the competence to prolong detention beyond the time-limits set out in paragraphs 2 and 3 has been vested with the court of appeal within whose jurisdiction the offence in question has been committed.
NON_VIOLATED_ARTICLES: 5
NON_VIOLATED_PARAGRAPHS: 5-3
